 



EXHIBIT 10.1
CAPSTEAD MORTGAGE CORPORATION
40,000 Capital Securities
Fixed/Floating Rate Capital Securities
(Liquidation Amount $1,000.00 per Capital Security)
PLACEMENT AGREEMENT
 
December 6, 2005
FTN Financial Capital Markets
845 Crossover Lane, Suite 150
Memphis, Tennessee 38117
Keefe, Bruyette & Woods, Inc.
787 7th Avenue
4th Floor
New York, New York 10019
Ladies and Gentlemen:
     Capstead Mortgage Corporation, a Maryland corporation (the “Company”), and
its financing subsidiary, Capstead Mortgage Trust II, a Delaware statutory trust
(the “Trust,” and hereinafter together with the Company, the “Offerors”), hereby
confirm their agreement (this “Agreement”) with you as placement agents (the
“Placement Agents”), as follows:
Section 1. Issuance and Sale of Securities.
     1.1. Introduction. The Offerors propose to issue and sell at the Closing
(as defined in Section 2.3.1 hereof) 40,000 of the Trust’s Fixed/Floating Rate
Capital Securities, with a liquidation amount of $1,000.00 per capital security
(the “Capital Securities”), to First Tennessee Bank National Association, a
national banking association organized under the laws of the United States of
America and Preferred Term Securities XX, Ltd., a company with limited liability
established under the laws of the Cayman Islands (the “Purchasers”) pursuant to
the terms of Subscription Agreements entered into, or to be entered into on or
prior to the Closing Date (as defined in Section 2.3.1 hereof), between the
Offerors and the Purchasers (the “Subscription Agreements”), the forms of which
are attached hereto as Exhibit A-1 and Exhibit A-2 and incorporated herein by
this reference.
     1.2. Operative Agreements. The entire proceeds from the sale by the Trust
to the holders of the Capital Securities shall be combined with the entire
proceeds from the sale by the Trust to the Company of its common securities (the
“Common Securities”), and shall be used by the Trust to purchase $41,238,000.00
in principal amount of the Fixed/Floating Rate Junior Subordinated Debentures
(the “Debentures”) of the Company. The Capital Securities and the Common
Securities for the Trust shall be issued pursuant to an Amended and Restated
Declaration of Trust among WTC, as Delaware trustee (the “Delaware Trustee”),
WTC, as institutional trustee (the “Institutional Trustee”), the Administrators
named

 



--------------------------------------------------------------------------------



 



therein, and the Company, to be dated as of the Closing Date and in
substantially the form heretofore delivered to the Placement Agents (the “Trust
Agreement”). The Debentures shall be issued pursuant to an Indenture (the
“Indenture”), to be dated as of the Closing Date, between the Company and WTC,
as indenture trustee (the “Indenture Trustee”). The documents identified in this
Section 1.2 and in Section 1.1 are referred to herein as the “Operative
Documents.”
     1.3. Rights of Purchasers. The Capital Securities shall be offered and sold
by the Trust directly to the Purchasers without registration of any of the
Capital Securities, the Debentures under the Securities Act of 1933, as amended
(the “Securities Act”), or any other applicable securities laws in reliance upon
exemptions from the registration requirements of the Securities Act and other
applicable securities laws. The Offerors agree that this Agreement shall be
incorporated by reference into the Subscription Agreements and the Purchasers
shall be entitled to each of the benefits of the Placement Agents and the
Purchasers under this Agreement and shall be entitled to enforce obligations of
the Offerors under this Agreement as fully as if the Purchasers were parties to
this Agreement. The Offerors and the Placement Agents have entered into this
Agreement to set forth their understanding as to their relationship and their
respective rights, duties and obligations.
     1.4. Legends. Upon original issuance thereof, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Capital Securities and Debentures certificates shall each contain a
legend as required pursuant to any of the Operative Documents.
Section 2. Purchase of Capital Securities.
     2.1. Exclusive Rights; Purchase Price. From the date hereof until the
Closing Date (which date may be extended by mutual agreement of the Offerors and
the Placement Agents), the Offerors hereby grant to the Placement Agents the
exclusive right to arrange for the sale of the Capital Securities to the
Purchasers at a purchase price of $1,000.00 per Capital Security.
     2.2. Subscription Agreements. The Offerors hereby agree to evidence their
acceptance of the subscription by countersigning a copy of each of the
Subscription Agreements and returning the same to the Placement Agents.
2.3. Closing and Delivery of Payment.
          2.3.1. Closing; Closing Date. The sale and purchase of the Capital
Securities by the Offerors to the Purchasers shall take place at a closing (the
“Closing”) at the offices of Lewis, Rice & Fingersh, L.C., at 10:00 a.m. (St.
Louis time) on December 15, 2005, or such other business day as may be agreed
upon by the Offerors and the Placement Agents (the “Closing Date”); provided,
however, that in no event shall the Closing Date occur later than December 30,
2005 unless consented to by the Purchasers. Payment by the Purchasers shall be
payable in the manner set forth in the Subscription Agreements and shall be made
prior to or on the Closing Date.
          2.3.2. Delivery. The certificates for the Capital Securities shall be
in definitive form, each registered in the name of the applicable Purchaser, or
Purchaser designee, and in the aggregate amount of the Capital Securities
purchased by the Purchaser.
     2.3.3. Transfer Agent. The Offerors shall deposit the certificates
representing the Capital Securities with the Institutional Trustee or other
appropriate party prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     2.4. Placement Agents’ Fees and Expenses.
          2.4.1. Placement Agents’ Compensation. Because the proceeds from the
sale of the Capital Securities shall be used to purchase the Debentures from the
Company, the Company shall pay an aggregate of $27.50 for each $1,000.00 of
principal amount of Debentures sold to the Trust (excluding the Debentures
related to the Common Securities purchased by the Company). Of this amount,
$13.75 for each $1,000.00 of principal amount of Debentures shall be payable to
FTN Financial Capital Markets and $13.75 for each $1,000.00 of principal amount
of Debentures shall be payable to Keefe, Bruyette & Woods, Inc. Such amount
shall be delivered to WTC or such other person designated by the Placement
Agents on the Closing Date and shall be allocated between and paid to the
respective Placement Agents as directed by the Placement Agents.
          2.4.2. Costs and Expenses. Whether or not this Agreement is terminated
or the sale of the Capital Securities is consummated, the Company hereby
covenants and agrees that it shall pay or cause to be paid (directly or by
reimbursement) all reasonable costs and expenses incident to the performance of
the obligations of the Offerors under this Agreement, including all fees,
expenses and disbursements of counsel and accountants for the Offerors; all
reasonable expenses incurred by the Offerors incident to the preparation,
execution and delivery of the Trust Agreement and the Indenture; and all other
reasonable costs and expenses incurred by the Offerors incident to the
performance of the obligations of the Company hereunder and under the Trust
Agreement. The Placement Agents shall pay or cause to be paid all costs and
expenses incident to the performance of its obligations under this Agreement,
including all fees, expenses and disbursements of its counsel and all other
costs and expenses incurred by the Placement Agents incident to the performance
of its obligations hereunder.
     2.5. Failure to Close. If any of the conditions to the Closing specified in
this Agreement shall not have been fulfilled to the satisfaction of the
Placement Agents or if the Closing shall not have occurred on or before
10:00 a.m. (St. Louis time) on December 30, 2005, then each party hereto,
notwithstanding anything to the contrary in this Agreement, shall be relieved of
all further obligations under this Agreement without thereby waiving any rights
it may have by reason of such nonfulfillment or failure; provided, however, that
the obligations of the parties under Sections 2.4.2, 7.5 and 9 shall not be so
relieved and shall continue in full force and effect.
Section 3. Closing Conditions. The obligations of the Purchasers and the
Placement Agents on the Closing Date shall be subject to the accuracy, at and as
of the Closing Date, of the representations and warranties of the Offerors
contained in this Agreement, to the accuracy, at and as of the Closing Date, of
the statements of the Offerors made in any certificates pursuant to this
Agreement, to the performance by the Offerors of their respective obligations
under this Agreement, to compliance, at and as of the Closing Date, by the
Offerors with their respective agreements herein contained, and to the following
further conditions:
     3.1. Opinions of Counsel. On the Closing Date, the Placement Agents shall
have received the following favorable opinions, each dated as of the Closing
Date: (a) from Andrews Kurth LLP, counsel for the Company and addressed to the
Purchasers, the Placement Agents, the Offerors and WTC in substantially the form
set forth on Exhibit B-1 attached hereto and incorporated herein by this
reference, (b) from Hogan & Hartson L.L.P., Maryland counsel for the Company and
addressed to the Purchasers, the Placement Agents, the Offerors and WTC in
substantially the form set forth on Exhibit B-2 attached hereto and incorporated
herein by this reference, (c) from Richards, Layton & Finger, P.A., special
Delaware counsel to the Trust and addressed to the Purchasers, the Placement
Agents and the Offerors, in substantially the form set forth on Exhibit B-3
attached hereto and incorporated herein by this reference and (d) from Lewis,
Rice & Fingersh, L.C., special tax counsel to the Offerors, and addressed to the
Placement Agents and the Offerors, addressing the items set forth on

 



--------------------------------------------------------------------------------



 



Exhibit B-4 attached hereto and incorporated herein by this reference, subject
to the receipt by Lewis, Rice & Fingersh, L.C. of a representation letter from
the Company in the form set forth in Exhibit B-4 completed in a manner
reasonably satisfactory to Lewis, Rice & Fingersh, L.C. (collectively, the
“Offerors’ Counsel Opinions”). In rendering the Offerors’ Counsel Opinions,
counsel to the Offerors may rely as to factual matters upon certificates or
other documents furnished by officers, directors and trustees of the Offerors
(copies of which shall be delivered to the Placement Agents and the Purchasers)
and by government officials, and upon such other documents as counsel to the
Offerors may, in their reasonable opinion, deem appropriate as a basis for the
Offerors’ Counsel Opinions. Counsel to the Offerors may specify the
jurisdictions in which they are admitted to practice and that they are not
admitted to practice in any other jurisdiction and are not experts in the law of
any other jurisdiction. If the Offerors’ counsel is not admitted to practice in
the State of New York, the opinion of Offerors’ counsel may assume, for purposes
of the opinion, that the laws of the State of New York are substantively
identical, in all respects material to the opinion, to the internal laws of the
state in which such counsel is admitted to practice. Such Offerors’ Counsel
Opinions shall not state that they are to be governed or qualified by, or that
they are otherwise subject to, any treatise, written policy or other document
relating to legal opinions, including, without limitation, the Legal Opinion
Accord of the ABA Section of Business Law (1991).
     3.2. Officer’s Certificate. At the Closing Date, the Purchasers and the
Placement Agents shall have received certificates from an authorized officer of
the Company, dated as of the Closing Date, stating that (i) the representations
and warranties of the Offerors set forth in Section 5 hereof are true and
correct as of the Closing Date and that the Offerors have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to the Closing Date, (ii) since the date of this Agreement
the Offerors have not incurred any liability or obligation, direct or
contingent, or entered into any material transactions, other than in the
ordinary course of business, which is material to the Offerors, and
(iii) covering such other matters as the Placement Agents may reasonably
request.
     3.3. Administrator’s Certificate. At the Closing Date, the Purchasers and
the Placement Agents shall have received a certificate of one or more
Administrators of the Trust, dated as of the Closing Date, stating that the
representations and warranties of the Trust set forth in Section 5 are true and
correct as of the Closing Date and that the Trust has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the Closing Date.
     3.4. Purchase Permitted by Applicable Laws; Legal Investment. The purchase
of and payment for the Capital Securities as described in this Agreement and
pursuant to the Subscription Agreements shall (a) not be prohibited by any
applicable law or governmental regulation, (b) not subject the Purchasers or the
Placement Agents to any penalty or, in the reasonable judgment of the Purchasers
and the Placement Agents, other onerous conditions under or pursuant to any
applicable law or governmental regulation, and (c) be permitted by the laws and
regulations of the jurisdictions to which the Purchasers and the Placement
Agents are subject.
     3.5. Consents and Permits. The Company and the Trust shall have received
all consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.
     3.6. Sale of Purchaser Securities. Preferred Term Securities XX, Ltd. shall
have sold securities issued by it in an amount such that the net proceeds of
such sale shall be (i) available on the Closing Date and (ii) in an amount
sufficient to purchase that portion of the Capital Securities Preferred Term
Securities XX, Ltd. agrees to purchase pursuant to the Subscription Agreement to
be entered into by

 



--------------------------------------------------------------------------------



 



it and all other capital or similar securities contemplated to be purchased by
Preferred Term Securities XX, Ltd. in agreements similar to this Agreement and
the Subscription Agreement to be entered into by it.
     3.7. Information. Prior to or on the Closing Date, the Offerors shall have
furnished to the Placement Agents such further information, certificates,
opinions and documents addressed to the Purchasers and the Placement Agents,
which the Placement Agents may reasonably request, including, without
limitation, a complete set of the Operative Documents or any other documents or
certificates required by this Section 3; and all proceedings taken by the
Offerors in connection with the issuance, offer and sale of the Capital
Securities as herein contemplated shall be reasonably satisfactory in form and
substance to the Placement Agents.
     If any condition specified in this Section 3 shall not have been fulfilled
when and as required in this Agreement, or if any of the opinions or
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Placement Agents, this
Agreement may be terminated by the Placement Agents by notice to the Offerors at
any time at or prior to the Closing Date. Notice of such termination shall be
given to the Offerors in writing or by telephone or facsimile confirmed in
writing.
Section 4. Conditions to the Offerors’ Obligations. The obligations of the
Offerors to sell the Capital Securities to the Purchasers and consummate the
transactions contemplated by this Agreement shall be subject to the accuracy, at
and as of the Closing Date, of the representations and warranties of the
Placement Agents contained in this Agreement and to the following further
conditions:
     4.1. Executed Agreement. The Offerors shall have received from the
Placement Agents an executed copy of this Agreement.
     4.2. Fulfillment of Other Obligations. The Placement Agents shall have
fulfilled all of their other obligations and duties required to be fulfilled
under this Agreement prior to or at the Closing.
Section 5. Representations and Warranties of the Offerors. Except as set forth
on the Disclosure Schedule (as defined in Section 11.1) attached hereto, if any,
the Offerors jointly and severally represent and warrant to the Placement Agents
and the Purchasers as of the date hereof and as of the Closing Date as follows:
5.1. Securities Law Matters.
          (a) Neither the Company nor the Trust, nor any of their “Affiliates”
(as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), nor any person acting on any of their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration under the
Securities Act of any of the Capital Securities or the Debentures (collectively,
the “Securities”) or any other securities to be issued, or which may be issued,
by Preferred Term Securities XX, Ltd.
          (b) Neither the Company nor the Trust, nor any of their Affiliates,
nor any person acting on its or their behalf has (i) other than the Placement
Agents, offered for sale or solicited offers to purchase the Securities,
(ii) engaged in any form of offering, general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of any of the Securities, or (iii) engaged or will engage in any “directed
selling efforts” within the meaning of Regulation S of the Securities Act
(“Regulation S”) with respect to the Securities.

 



--------------------------------------------------------------------------------



 



          (c) The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Securities Act.
          (d) Neither the Company nor the Trust is or, after giving effect to
the offering and sale of the Capital Securities and the consummation of the
transactions described in this Agreement, will be an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
          (e) Neither the Company nor the Trust has paid or agreed to pay to any
person or entity (other than the Placement Agents) any compensation for
soliciting another to purchase any of the Securities.
          (f) The Company is a “qualified purchaser” within the meaning of
section 2(a)(51) of the Investment Company Act and will purchase the Common
Securities for its own account.
     5.2. Organization, Standing and Qualification of the Trust. The Trust has
been duly created and is validly existing in good standing as a statutory trust
under the Delaware Statutory Trust Act (the “Statutory Trust Act”) with the
power and authority to own property and to conduct the business it transacts and
proposes to transact and to enter into and perform its obligations under the
Operative Documents. The Trust is duly qualified to transact business as a
foreign entity and is in good standing in each jurisdiction in which such
qualification is necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on the Trust. The Trust is not
a party to or otherwise bound by any agreement other than the Operative
Documents. The Trust is and will, under current law, be classified for federal
income tax purposes as a grantor trust and not as an association taxable as a
corporation.
     5.3. Trust Agreement. The Trust Agreement has been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by
the Company and the Administrators of the Trust, and, assuming due
authorization, execution and delivery by the Delaware Trustee and the
Institutional Trustee, will be a valid and binding obligation of the Company and
such Administrators, enforceable against them in accordance with its terms,
subject to (a) applicable bankruptcy, insolvency, moratorium, receivership,
reorganization, liquidation and other laws relating to or affecting creditors’
rights generally, and (b) general principles of equity (regardless of whether
considered and applied in a proceeding in equity or at law) (“Bankruptcy and
Equity”). Each of the Administrators of the Trust is an employee or a director
of the Company and has been duly authorized by the Company to execute and
deliver the Trust Agreement.
     5.4. Indenture. The Indenture has been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered by the Company,
and, assuming due authorization, execution and delivery by the Indenture
Trustee, will be a valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to Bankruptcy and Equity.
     5.5. Capital Securities and Common Securities. The Capital Securities and
the Common Securities have been duly authorized by the Trust Agreement and, when
issued and delivered against payment therefor on the Closing Date to the
Purchasers, in the case of the Capital Securities, and to the Company, in the
case of the Common Securities, will be validly issued and represent undivided
beneficial interests in the assets of the Trust. None of the Capital Securities
or the Common Securities is subject to preemptive or other similar rights. On
the Closing Date, all of the issued and outstanding Common Securities will be
directly owned by the Company free and clear of any pledge, security interest,
claim, lien or other encumbrance.

 



--------------------------------------------------------------------------------



 



     5.6. Debentures.
     The Debentures have been duly authorized by the Company and, at the Closing
Date, will have been duly executed and delivered to the Indenture Trustee for
authentication in accordance with the Indenture, and, when authenticated in the
manner provided for in the Indenture and delivered against payment therefor by
the Trust, will constitute valid and binding obligations of the Company entitled
to the benefits of the Indenture enforceable against the Company in accordance
with their terms, subject to Bankruptcy and Equity.
     5.7. Power and Authority. This Agreement has been duly authorized, executed
and delivered by the Company and the Trust and constitutes the valid and binding
obligation of the Company and the Trust, enforceable against the Company and the
Trust in accordance with its terms, subject to Bankruptcy and Equity.
     5.8. No Defaults. The Trust is not in violation of the Trust Agreement or,
to the knowledge of the Administrators, any provision of the Statutory Trust
Act. The execution, delivery and performance by the Company or the Trust of this
Agreement or the Operative Documents to which it is a party, and the
consummation of the transactions contemplated herein or therein and the use of
the proceeds therefrom, will not conflict with or constitute a breach of, or a
default under, or result in the creation or imposition of any lien, charge or
other encumbrance upon any property or assets of the Trust, the Company or any
of the Company’s Subsidiaries (as defined in Section 5.11 hereof) pursuant to
any contract, indenture, mortgage, loan agreement, note, lease or other
instrument to which the Trust, the Company or any of its Subsidiaries is a party
or by which it or any of them may be bound, or to which any of the property or
assets of any of them is subject, except for a conflict, breach, default, lien,
charge or encumbrance which could not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect nor will such action result in any
violation of the Trust Agreement or the Statutory Trust Act or require the
consent, approval, authorization or order of any court or governmental agency or
body. As used herein, the term “Material Adverse Effect” means any one or more
effects that individually or in the aggregate (i) are material and adverse to
the Offerors’ ability to consummate the transactions contemplated herein or in
the Operative Documents, (ii) could cause the Company to fail to be organized or
operated in conformity with the requirements for qualification and taxation as a
real estate investment trust (“REIT”) under Sections 856 through 860 of the
Internal Revenue Code of 1986, as amended (the “Code”), or (iii) are material
and adverse to the financial condition, earnings, business, liabilities and
assets of the Company and its Subsidiaries taken as whole, whether or not
arising from transactions occurring in the ordinary course of business.
     5.9. Organization, Standing and Qualification of the Company. The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of Maryland, with all requisite corporate power and
authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of the Company
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.
     5.10. Capital Stock of the Company. All of the issued and outstanding
shares of capital stock of the Company are validly issued, fully paid and
non-assessable; and none of the issued and outstanding capital stock of the
Company was issued in violation of any preemptive or similar rights arising by
operation of law, under the charter or by-laws of such entity or under any
agreement to which the Company is a party.
     5.11. Subsidiaries of the Company. The Company has no “significant
subsidiaries” (as defined in Section 1-02(w) of Regulation S-X to the Securities
Act.

 



--------------------------------------------------------------------------------



 



     5.12. Permits. The Company and each of its subsidiaries (as defined in
Section 1-02(x) of Regulation S-X to the Securities Act) (the “Subsidiaries”)
have all requisite power and authority, and all necessary authorizations,
approvals, orders, licenses, certificates and permits of and from regulatory or
governmental officials, bodies and tribunals, to own or lease their respective
properties and to conduct their respective businesses as now being conducted,
except such authorizations, approvals, orders, licenses, certificates and
permits which, if not obtained and maintained, would not, singly or in the
aggregate, have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such authorizations, approvals, orders,
licenses, certificates or permits which, singly or in the aggregate, if the
failure to be so licensed or approved is the subject of an unfavorable decision,
ruling or finding, would, singly or in the aggregate, have a Material Adverse
Effect; and the Company and its Subsidiaries are in compliance with all
applicable laws, rules, regulations and orders and consents, the violation of
which would, singly or in the aggregate, have a Material Adverse Effect.
     5.13. Conflicts, Authorizations and Approvals. Neither the Company nor any
of its Subsidiaries is in violation of its respective articles or certificate of
incorporation, charter or by-laws or similar organizational documents or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which either the Company or any
of its Subsidiaries is a party, or by which it or any of them may be bound or to
which any of the property or assets of the Company or any of its Subsidiaries is
subject, the effect of which violation or default in performance or observance
would have, singly or in the aggregate, a Material Adverse Effect.
     5.14. Financial Statements.
          (a) The consolidated balance sheets of the Company and all of its
Subsidiaries as of December 31, 2004 and December 31, 2003 and related
consolidated income statements and statements of changes in shareholders’ equity
for the three years ended December 31, 2004 together with the notes thereto, and
the consolidated balance sheets of the Company and all of its Subsidiaries as of
September 30, 2005 and the related consolidated income statements and statements
of changes in shareholders’ equity for the nine months then ended, copies of
each of which have been provided to the Placement Agents (together, the
“Financial Statements”), have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis (“GAAP”) (except as
may be disclosed therein) and fairly present in all material respects the
financial position and the results of operations and changes in shareholders’
equity of the Company and all of its Subsidiaries as of the dates and for the
periods indicated (subject, in the case of interim financial statements, to
normal recurring year-end adjustments, none of which shall be material).
          (b) Since the respective dates of the Financial Statements, there has
been (i) no material adverse change or development with respect to the financial
condition or earnings of the Company and all of its Subsidiaries, taken as a
whole, or (ii) any dividend or distribution of any kind declared, paid or made
by the Company on any class of its capital stock other than regular quarterly
dividends on the Company’s common stock, regular quarterly dividends on the
Company’s Series A preferred stock and regular monthly dividends on the
Company’s Series B preferred stock.
          (c) The accountants of the Company who certified the Financial
Statements are independent public accountants of the Company and its
Subsidiaries within the meaning of the Securities Act and the rules and
regulations thereunder.
          (d) The books, records and accounts of the Company accurately and
fairly reflect, in reasonable detail, the transactions in, and dispositions of,
the assets of, and the results of operations of, the Company. The Company
maintains a system of internal accounting controls sufficient to provide

 



--------------------------------------------------------------------------------



 



reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
     5.15. Exchange Act Reporting. The reports filed with the Securities and
Exchange Commission (the “Commission”) by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the regulations
thereunder at the time they were filed with the Commission complied as to form
in all material respects with the requirements of the Exchange Act and such
reports did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. Other than such instruments, agreements, contracts and other
documents as are filed as exhibits to the Company’s Annual Report on Form 10-K,
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K, there are no
instruments, agreements, contracts or documents of a character described in
Item 601 of Regulation S-K promulgated by the Commission to which the Company is
a party, other than the Operative Documents.
     5.16. Governmental Matters. Neither the Company nor any of its Subsidiaries
is subject or is party to, or has received any notice or advice that any of them
may become subject or party to, any investigation with respect to, any
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, has
adopted any board resolutions at the request of, any government, governmental
authority, agency or instrumentality or court, domestic or foreign, having
jurisdiction over the Company or its Subsidiaries or their respective property
or assets (collectively, the “Governmental Entities”) that currently restricts
in any material respect the conduct of their business or that in any material
manner relates to their capital adequacy, their ability or authority to pay
dividends or make distributions to their shareholders or make payments of
principal or interest on their debt obligations, their management or their
business. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents. Neither the
Company nor any of the Subsidiaries is currently unable to pay dividends or make
distributions to its shareholders with respect to any class of its equity
securities, or prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise, and, in the reasonable judgment of the Company’s management, neither
the Company nor any of the Subsidiaries will be unable in the foreseeable future
to pay dividends or make distributions with respect to any class of equity
securities, or be prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise.
     5.17. No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its Subsidiaries giving rise to any such liability) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, except (i) for liabilities set forth in the Financial
Statements and (ii) normal fluctuation in the amount of the

 



--------------------------------------------------------------------------------



 



liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Company and all of its Subsidiaries since the date of the most
recent balance sheet included in the Financial Statements.
     5.18. Litigation. No charge, investigation, action, suit or proceeding is
pending or, to the knowledge of the Offerors, threatened, against or affecting
the Company or its Subsidiaries or any of their respective properties before or
by any courts or any regulatory, administrative or governmental official,
commission, board, agency or other authority or body, or any arbitrator, wherein
an unfavorable decision, ruling or finding could have, singly or in the
aggregate, a Material Adverse Effect.
     5.19. Labor Matters. No labor dispute with the employees of the Trust or
the Company exists or, to the knowledge of the executive officers of the Trust
or the Company, is imminent, except those which would not, singly or in the
aggregate, have a Material Adverse Effect.
     5.20. Property. Except as disclosed in the Company’s Exchange Act reports
and for liens for (i) taxes and other governmental charges and assessments which
are not yet delinquent or the amount of which is being contested in good faith
by appropriate proceedings; (ii) encumbrances in the nature of zoning
restrictions, easements, rights or restrictions of record on the use of real
property; (iii) statutory or common law liens to secure landlords, lessors or
renters under leases or rental agreements confined to the premises rented;
(iv) liens created under or in connection with asset securitizations, repurchase
agreements, warehouse credit facilities or other loan facilities; and (v) other
liens incurred in the ordinary course of business not material in amount, the
Company and each Subsidiary has good and marketable title to all of its
respective real and personal properties, in each case free and clear of all
liens and defects, except for those that would not, singly or in the aggregate,
have a Material Adverse Effect; and all of the leases and subleases under which
the Trust or any Subsidiary holds properties are in full force and effect,
except where the failure of such leases and subleases to be in full force and
effect would not, singly or in the aggregate, have a Material Adverse Effect;
and neither the Company nor any Subsidiary has any notice of any claim of any
sort that has been asserted by anyone adverse to the rights of a Subsidiary or
the Company under any such leases or subleases, or affecting or questioning the
rights of such entity to the continued possession of the leased or subleased
premises under any such lease or sublease, except for such claims that would
not, singly or in the aggregate, have a Material Adverse Effect.
     5.21. Tax Matters.
          (a) Commencing with its taxable year ended December 31, 1985 the
Company has been, and upon the completion of the transactions contemplated
hereby, the Company will continue to be, organized and operated in conformity
with the requirements for qualification and taxation as a REIT under
Sections 856 through 860 of the Code, and the Company’s proposed method of
operation will enable it to continue to meet the requirements for qualification
and taxation as a REIT under the Code, and no actions have been taken (or not
taken which are required to be taken) which would reasonably be expected to
cause such qualification to be lost. The Company expects to continue to be
organized and to operate in a manner so as to qualify as a REIT in the taxable
year ending December 31, 2005 and succeeding taxable years.
          (b) The Company and each Subsidiary has timely and duly filed all Tax
Returns (as defined below) required to be filed by them, and all such Tax
Returns are true, correct and complete, except for such failures to timely file
or inaccuracies that would not, singly or in the aggregate, have a Material
Adverse Effect. The Company and each Subsidiary has timely and duly paid in full
all material Taxes (as defined below) required to be paid by them (whether or
not such amounts are shown as due on any Tax Return) and has timely and duly
paid all required estimated Tax payments in accordance with applicable law.
There are no federal, state, or other Tax audits or deficiency assessments
proposed or pending with respect to the Company or any Subsidiary, and, to the
knowledge of the Offerors, no such audits or assessments are threatened. As used
herein, the terms “Tax” or “Taxes” mean (i) all federal,

 



--------------------------------------------------------------------------------



 



state, local, and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto, imposed by any Governmental
Entity, and (ii) all liabilities in respect of such amounts arising as a result
of being a member of any affiliated, consolidated, combined, unitary or similar
group, as a successor to another person or by contract. As used herein, the term
“Tax Returns” means all federal, state, local, and foreign Tax returns,
declarations, statements, reports, schedules, forms, and information returns and
any amendments thereto filed or required to be filed with any Governmental
Entity.
          (c) To the knowledge of the Offerors, there are no rulemaking or
similar proceedings before the United States Internal Revenue Service or
comparable federal, state, local or foreign government bodies which involve or
affect the Company or any Subsidiary, which, if the subject of an action
unfavorable to the Company or any Subsidiary, could result in a Material Adverse
Effect.
     5.22. Insurance. The Company and each Subsidiary and their respective
assets and businesses are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts in all material
respects as are customary in the businesses in which they are engaged or propose
to engage after giving effect to the transactions contemplated hereby. All
policies of insurance and fidelity or surety bonds insuring the Company and each
Subsidiary or their respective business, assets, employees, officers and
directors are in full force and effect. The Company and each Subsidiary are in
compliance with the terms of such policies and instruments in all material
respects. The Company does not have reason to believe that it or any Subsidiary
will not be able to renew such existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue their respective business at a cost that would not have a
Material Adverse Effect. Within the past twelve months, neither the Company nor
any Subsidiary has been denied any insurance coverage which it has sought or for
which it has applied.
     5.23. Corporate Funds. The Company or, to the knowledge of the Offerors,
any person acting on behalf of the Company, including, without limitation, any
director, officer, agent or employee of the Company, has not, directly or
indirectly, while acting on behalf of the Company (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate funds; (iii) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any other
unlawful payment.
5.24. Environmental Compliance.
          (a) Except as would not, individually or in the aggregate, have a
Material Adverse Effect, (i) the Company and each Subsidiary have been and are
in compliance with applicable Environmental Laws (as defined below),
(ii) neither the Company nor any Subsidiary nor, to the knowledge of the
Offerors, any other owners of any of the real properties currently or previously
owned, leased or operated by the Company or any Subsidiary (the “Properties”) at
any time or any other party, has at any time released (as such term is defined
in CERCLA (as defined below)) or otherwise disposed of Hazardous Materials (as
defined below) on, to, in, under or from the Properties, (iii) neither the
Company nor any Subsidiary intends to use or will use the Properties or any
subsequently acquired properties, other than in compliance with applicable
Environmental Laws, (iv) neither the Company nor any Subsidiary has received any
notice of, or has any knowledge of any occurrence or circumstance which, with
notice or passage of time or both, would give rise to a claim under or pursuant
to any Environmental Law with respect to the Properties, or their respective
assets or arising out of the conduct of the Company or any Subsidiary, (v) none
of the Properties are included or, to the knowledge of the Offerors, proposed
for inclusion, on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency or, to the knowledge of the
Offerors, proposed for

 



--------------------------------------------------------------------------------



 



inclusion on any similar list or inventory issued pursuant to any other
Environmental Law or issued by any other Governmental Entity, (vi) none of the
Company, any Subsidiary, any of their respective agents or, to the knowledge of
the Offerors, any other person or entity for whose conduct any of them is or may
be held responsible, has generated, manufactured, refined, transported, treated,
stored, handled, disposed, transferred, produced or processed any Hazardous
Material at any of the Properties, except in compliance with all applicable
Environmental Laws, and has not transported or arranged for the transport of any
Hazardous Material from the Properties to another property, except in compliance
with all applicable Environmental Laws, (vii) no lien has been imposed on the
Properties by any Governmental Entity in connection with the presence on or off
such Property of any Hazardous Material, and (vii) neither the Company nor any
Subsidiary nor, to the knowledge of the Offerors, any other person or entity for
whose conduct the Company or any Subsidiary is or may be held responsible, has
entered into or been subject to any consent decree, compliance order, or
administrative order with respect to the Properties or any facilities or
improvements or any operations or activities thereon.
          (b) As used herein, “Hazardous Materials” shall include, without
limitation, any flammable materials, explosives, radioactive materials,
hazardous materials, hazardous substances, hazardous wastes, toxic substances or
related materials, asbestos, petroleum, petroleum products and any hazardous
material as defined by any federal, state or local environmental law, statute,
ordinance, rule or regulation, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §§5101-5127, the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §§6901-6992k, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§11001-11050, the Toxic Substances Control
Act, 15 U.S.C. §§2602-2692, the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. §§136-136y, the Clean Air Act, 42 U.S.C. §§7401-7642, the Clean
Water Act (Federal Water Pollution Control Act), 33 U.S.C. §§1251-1387, the Safe
Drinking Water Act, 42 U.S.C. §§300f-300j-26, and the Occupational Safety and
Health Act, 29 U.S.C. §§651-678, and any analogous state laws, as any of the
above may be amended from time to time and in the regulations promulgated
pursuant to each of the foregoing (including environmental statutes and laws not
specifically defined herein) (individually, an “Environmental Law” and
collective, the “Environmental Laws”) or by any Governmental Entity.
          (c) In the ordinary course of their respective businesses, the Company
and each Subsidiary periodically review the effect of Environmental Laws on
their respective businesses, operations and properties, and periodically
identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such reviews and the amount of
their respective established reserves, the Company has reasonably concluded that
such associated costs and liabilities would not, individually or in the
aggregate, have a Material Adverse Effect.
     5.25. OSHA Compliance. Neither the Company nor any of its Subsidiaries is
in violation of any federal or state law or regulation relating to occupational
safety and health, and the Company and its Subsidiaries have received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws and regulations
to conduct their respective businesses, and the Company and each of its
Subsidiaries are in compliance with all terms and conditions of any such permit,
license or approval, except any such violation of law or regulation, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals which would not,
singly or in the aggregate, result in a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



Section 6. Representations and Warranties of the Placement Agents. Each
Placement Agent represents and warrants to the Offerors as to itself (but not as
to the other Placement Agent) as follows:
     6.1. Organization, Standing and Qualification.
          (a) FTN Financial Capital Markets is a division of First Tennessee
Bank National Association, a national banking association duly organized,
validly existing and in good standing under the laws of the United States, with
full power and authority to own, lease and operate its properties and conduct
its business as currently being conducted. FTN Financial Capital Markets is duly
qualified to transact business as a foreign corporation and is in good standing
in each other jurisdiction in which it owns or leases property or conducts its
business so as to require such qualification and in which the failure to so
qualify would, individually or in the aggregate, have a material adverse effect
on the condition (financial or otherwise), earnings, business, prospects or
results of operations of FTN Financial Capital Markets.
          (b) Keefe, Bruyette & Woods, Inc. is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
with full power and authority to own, lease and operate its properties and
conduct its business as currently being conducted. Keefe, Bruyette & Woods, Inc.
is duly qualified to transact business as a foreign corporation and is in good
standing in each other jurisdiction in which it owns or leases property or
conducts its business so as to require such qualification and in which the
failure to so qualify would, individually or in the aggregate, have a material
adverse effect on the condition (financial or otherwise), earnings, business,
prospects or results of operations of Keefe, Bruyette & Woods, Inc.
     6.2. Power and Authority. The Placement Agent has all requisite power and
authority to enter into this Agreement, and this Agreement has been duly and
validly authorized, executed and delivered by the Placement Agent and
constitutes the legal, valid and binding agreement of the Placement Agent,
enforceable against the Placement Agent in accordance with its terms, subject to
Bankruptcy and Equity and except as any indemnification or contribution
provisions thereof may be limited under applicable securities laws. No filing
with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any Governmental Entity, other than those that have
been made or obtained, is necessary or required for the performance by the
Placement Agent of its obligations under this Agreement or the consummation by
the Placement Agent of the transactions contemplated by this Agreement.
     6.3. General Solicitation. In the case of the offer and sale of the Capital
Securities, no form of general solicitation or general advertising was used by
the Placement Agent or its representatives including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Neither the Placement Agent nor its
representatives have engaged or will engage in any “directed selling efforts”
within the meaning of Regulation S with respect to the Capital Securities.
     6.4. Purchasers. The Placement Agent has made such reasonable inquiry as is
necessary to determine that each Purchaser is acquiring the Capital Securities
for its own account, except as contemplated in Section 7.8 hereto, that the
Purchasers do not intend to distribute the Capital Securities in contravention
of the Securities Act or any other applicable securities laws and that Preferred
Term Securities XX, Ltd. is not a “U.S. person” as that term is defined under
Rule 902 of the Securities Act.
     6.5. Qualified Purchasers. The Placement Agent has not offered or sold and
will not arrange for the offer or sale of the Capital Securities except (a) to
those the Placement Agent reasonably believes are “qualified purchasers” within
the meaning of Section 2(a)(51) of the Investment Company Act and (b)(i) to
those the Placement Agent reasonably believes are institutional “accredited
investors” (as defined

 



--------------------------------------------------------------------------------



 



in Rule 501(a)(1), (2), (3) or (7) of Regulation D), (ii) in an offshore
transaction complying with Rule 903 of Regulation S, or (iii) in any other
manner that does not require registration of the Capital Securities under the
Securities Act. In connection with each such sale, the Placement Agent has taken
or will take reasonable steps to ensure that the respective purchaser is aware
that (y) such sale is being made in reliance on an exemption under the
Securities Act and (z) future transfers of the Capital Securities will not be
made except in compliance with applicable securities laws.
     6.6. Offering Circulars. Neither the Placement Agent nor its
representatives will include any non-public information about the Company, the
Trust or any of their Affiliates in any registration statement, prospectus,
offering circular or private placement memorandum used in connection with any
purchase of Capital Securities without the prior written consent of the Trust
and the Company.
     Section 7. Covenants of the Offerors. The Offerors covenant and agree with
the Placement Agents and the Purchasers as follows:
     7.1. Compliance with Representations and Warranties. During the period from
the date of this Agreement to the Closing Date, the Offerors shall use their
best efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 5 hereof to be true as of
the Closing Date, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of the Closing Date.
     7.2. Sale and Registration of Securities. The Offerors and their Affiliates
shall not nor shall any of them permit any person acting on their behalf (other
than the Placement Agents), to directly or indirectly (i) sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would or could be integrated with the sale
of the Capital Securities in a manner that would require the registration under
the Securities Act of the Securities or (ii) make offers or sales of any such
Security, or solicit offers to buy any such Security, under circumstances that
would require the registration of any of such Securities under the Securities
Act.
     7.3. Use of Proceeds. The Trust shall use the proceeds from the sale of the
Capital Securities and the Common Securities to purchase the Debentures from the
Company.
     7.4. Investment Company. The Offerors shall not engage, or permit any
Subsidiary to engage, in any activity which would cause it or any Subsidiary to
be an “investment company” under the provisions of the Investment Company Act.
     7.5. Reimbursement of Expenses. If the sale of the Capital Securities
provided for herein is not consummated (i) because any condition set forth in
Section 3 hereof is not satisfied, or (ii) because of any refusal, inability or
failure on the part of the Company or the Trust to perform any agreement herein
or comply with any provision hereof other than by reason of a breach by the
Placement Agents, the Company shall reimburse the Placement Agents upon demand
for all of their pro rata share of out-of-pocket expenses (including reasonable
fees and disbursements of counsel) in an amount not to exceed $50,000.00 that
shall have been incurred by them in connection with the proposed purchase and
sale of the Capital Securities. Notwithstanding the foregoing, the Company shall
have no obligation to reimburse the Placement Agents for their out-of-pocket
expenses if the sale of the Capital Securities fails to occur because the
Placement Agents fail to fulfill a condition set forth in Section 4.
     7.6. Directed Selling Efforts, Solicitation and Advertising. In connection
with any offer or sale of any of the Securities, the Offerors shall not, nor
shall either of them permit any of their Affiliates or any person acting on
their behalf, other than the Placement Agents, to (i) engage in any “directed
selling efforts” within the meaning of Regulation S, or (ii) engage in any form
of general solicitation or general advertising (as defined in Regulation D).

 



--------------------------------------------------------------------------------



 



     7.7. Compliance with Rule 144A(d)(4) under the Securities Act. So long as
any of the Securities are outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Offerors will, during
any period in which they are not subject to and in compliance with Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or the Offerors are not exempt from such reporting requirements pursuant to and
in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each holder
of such restricted securities and to each prospective purchaser (as designated
by such holder) of such restricted securities, upon the request of such holder
or prospective purchaser in connection with any proposed transfer, any
information required to be provided by Rule 144A(d)(4) under the Securities Act,
if applicable. This covenant is intended to be for the benefit of the holders,
and the prospective purchasers designated by such holders, from time to time of
such restricted securities. The information provided by the Offerors pursuant to
this Section 7.7 will not, at the date thereof, contain any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     7.8. Transfer Notice. The Offerors acknowledge that First Tennessee Bank
National Association (“First Tennessee”) may transfer the Capital Securities
that it is purchasing, in whole or in part, at any time and from time to time
following the Closing Date by delivering the notice (the “Transfer Notice”)
attached as Exhibit B to the Master Custodian Agreement, dated May 27, 2004, as
amended, and attached as Exhibit A to the Subscription Agreement to which First
Tennessee is a party. In order to facilitate such transfer, the Company shall
execute in blank five additional Capital Securities certificates, to be
delivered at Closing, such certificates to be completed with the name of the
transferee(s) to which the Capital Securities, in whole or in part, will be
transferred upon the receipt of a Transfer Notice and authenticated by the
Institutional Trustee at the time of each such transfer.
     7.9. Quarterly Reports. Within 50 days of the end of each calendar year
quarter and within 100 days of the end of each calendar year during which the
Debentures are issued and outstanding, the Offerors shall submit to The Bank of
New York a completed quarterly report in the form attached hereto as Exhibit C,
with a copy provided to First Tennessee during the period when it holds any of
the Capital Securities; provided, that the financial statements of the Company
required to be delivered pursuant to such quarterly report shall be deemed to
have been furnished in compliance with such quarterly report if such financial
statements have been duly filed with the Commission as part of the Company’s
Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or Current Reports on
Form 8-K, as applicable. If First Tennessee transfers the Capital Securities as
contemplated by Section 7.8, in addition to the reporting obligations of the
Offerors to The Bank of New York and First Tennessee provided for in this
Section 7.9, the Offerors shall submit to the trustee designated in the Transfer
Notice such periodic reports as may be required by such trustee in the form and
at such times as such trustee may require. The Offerors acknowledge and agree
that The Bank of New York and such designated trustee and its successors and
assigns are third party beneficiaries of this Section 7.9.
     7.10. Continued REIT Status. Unless and until the Company’s Board of
Directors determines that it is not in the best interests of the Company’s
stockholders, the Company will use its commercially reasonable efforts to meet
the requirements to qualify as a REIT under Sections 856 through 860 of the Code
for the taxable year ending December 31, 2005 and succeeding taxable years.
Section 8. Covenants of the Placement Agents. The Placement Agents covenant and
agree with the Offerors that, during the period from the date of this Agreement
to the Closing Date, the Placement Agents shall use their best efforts and take
all action necessary or appropriate to cause their representations and
warranties contained in Section 6 to be true as of the Closing Date, after
giving effect to the transactions contemplated by this Agreement, as if made on
and as of the Closing Date. The

 



--------------------------------------------------------------------------------



 



Placement Agents further covenant and agree not to engage in hedging
transactions with respect to the Capital Securities unless such transactions are
conducted in compliance with the Securities Act.
Section 9. Indemnification.
     9.1. Indemnification Obligation. The Offerors shall jointly and severally
indemnify and hold harmless the Placement Agents and the Purchasers and each of
their respective agents, employees, officers and directors and each person that
controls either of the Placement Agents or the Purchasers within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and agents,
employees, officers and directors or any such controlling person of either of
the Placement Agents or the Purchasers (each such person or entity, an
“Indemnified Party”) from and against any and all losses, claims, damages,
judgments, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Offerors, but excluding any such losses, claims,
damages, judgments, liabilities or expenses that are caused by the gross
negligence or willful misconduct of the Indemnified Party), insofar as such
losses, claims, damages, judgments, liabilities or expenses (or actions in
respect thereof) arise out of, or are based upon, or relate to, in whole or in
part, (a) any untrue statement or alleged untrue statement of a material fact
contained in any information (whether written or oral) or documents executed in
favor of, furnished or made available to the Placement Agents or the Purchasers
by the Offerors, or (b) any omission or alleged omission to state in any
information (whether written or oral) or documents executed in favor of,
furnished or made available to the Placement Agents or the Purchasers by the
Offerors a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse each Indemnified Party
for any legal and other expenses as such expenses are reasonably incurred by
such Indemnified Party in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, judgments, liability,
expense or action described in this Section 9.1. In addition to their other
obligations under this Section 9, the Offerors hereby agree that, as an interim
measure during the pendency of any claim, action, investigation, inquiry or
other proceeding arising out of, or based upon, or related to the matters
described above in this Section 9.1, they shall reimburse each Indemnified Party
on a quarterly basis for all reasonable legal or other expenses incurred in
connection with investigating or defending any such claim, action,
investigation, inquiry or other proceeding, notwithstanding the absence of a
judicial determination as to the propriety and enforceability of the possibility
that such payments might later be held to have been improper by a court of
competent jurisdiction. To the extent that any such interim reimbursement
payment is so held to have been improper, each Indemnified Party shall promptly
return such amounts to the Offerors together with interest, determined on the
basis of the prime rate (or other commercial lending rate for borrowers of the
highest credit standing) announced from time to time by First Tennessee Bank
National Association (the “Prime Rate”). Any such interim reimbursement payments
which are not made to an Indemnified Party within 30 days of a request for
reimbursement shall bear interest at the Prime Rate from the date of such
request.
     9.2. Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party under this Section 9 of notice of the commencement of any
action, such Indemnified Party shall, if a claim in respect thereof is to be
made against the Offerors under this Section 9, notify the Offerors in writing
of the commencement thereof; but, subject to Section 9.4, the omission to so
notify the Offerors shall not relieve them from any liability pursuant to
Section 9.1 which the Offerors may have to any Indemnified Party unless and to
the extent that the Offerors did not otherwise learn of such action and such
failure by the Indemnified Party results in the forfeiture by the Offerors of
substantial rights and defenses. In case any such action is brought against any
Indemnified Party and such Indemnified Party seeks or intends to seek indemnity
from the Offerors, the Offerors shall be entitled to participate in, and, to the
extent that they may wish, to assume the defense thereof with counsel reasonably
satisfactory to

 



--------------------------------------------------------------------------------



 



such Indemnified Party; provided, however, if the defendants in any such action
include both the Indemnified Party and the Offerors and the Indemnified Party
shall have reasonably concluded that there may be a conflict between the
positions of the Offerors and the Indemnified Party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
Indemnified Parties which are different from or additional to those available to
the Offerors, the Indemnified Party shall have the right to select separate
counsel to assume such legal defenses and to otherwise participate in the
defense of such action on behalf of such Indemnified Party. Upon receipt of
notice from the Offerors to such Indemnified Party of their election to so
assume the defense of such action and approval by the Indemnified Party of
counsel, the Offerors shall not be liable to such Indemnified Party under this
Section 9 for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof unless (i) the
Indemnified Party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso in the preceding
sentence (it being understood, however, that the Offerors shall not be liable
for the expenses of more than one separate counsel representing the Indemnified
Parties who are parties to such action), or (ii) the Offerors shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, in each of which cases the fees and expenses of counsel of such
Indemnified Party shall be at the expense of the Offerors.
     9.3. Contribution. If the indemnification provided for in this Section 9 is
required by its terms, but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an Indemnified Party under Section 9.1
in respect of any losses, claims, damages, liabilities or expenses referred to
herein or therein, then the Offerors shall contribute to the amount paid or
payable by such Indemnified Party as a result of any losses, claims, damages,
judgments, liabilities or expenses referred to herein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Offerors, on the
one hand, and the Indemnified Party, on the other hand, from the offering of
such Capital Securities, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Offerors, on the one hand, and the Placement Agents,
on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein or other breaches
which resulted in such losses, claims, damages, judgments, liabilities or
expenses, as well as any other relevant equitable considerations. The respective
relative benefits received by the Offerors, on the one hand, and the Placement
Agents, on the other hand, shall be deemed to be in the same proportion, in the
case of the Offerors, as the total price paid to the Offerors for the Capital
Securities sold by the Offerors to the Purchasers (net of the compensation paid
to the Placement Agents hereunder, but before deducting expenses), and in the
case of the Placement Agents, as the compensation received by them, bears to the
total of such amounts paid to the Offerors and received by the Placement Agents
as compensation. The relative fault of the Offerors and the Placement Agents
shall be determined by reference to, among other things, whether the untrue
statement or alleged untrue statement of a material fact or the omission or
alleged omission of a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Offerors
or the Placement Agents and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The provisions set forth in Section 9.2 with respect to notice of commencement
of any action shall apply if a claim for contribution is made under this
Section 9.3; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 9.2 for
purposes of indemnification. The Offerors and the Placement Agents agree that it
would not be just and equitable if contribution pursuant to this Section 9.3
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 9.3. The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages, judgments, liabilities or expenses referred to in
this Section 9.3 shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim. In
no

 



--------------------------------------------------------------------------------



 



event shall the liability of the Placement Agents hereunder be greater in amount
than the dollar amount of the compensation (net of payment of all expenses)
received by the Placement Agents upon the sale of the Capital Securities giving
rise to such obligation. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.
     9.4. Additional Remedies. The indemnity and contribution agreements
contained in this Section 9 are in addition to any liability that the Offerors
may otherwise have to any Indemnified Party.
     9.5. Additional Indemnification. The Company shall indemnify and hold
harmless the Trust against all loss, liability, claim, damage and expense
whatsoever, as due from the Trust under Sections 9.1 through 9.4 hereof.
Section 10. Rights and Responsibilities of Placement Agents.
     10.1. Reliance. In performing their duties under this Agreement, the
Placement Agents shall be entitled to rely upon any notice, signature or writing
which they shall in good faith believe to be genuine and to be signed or
presented by a proper party or parties. The Placement Agents may rely upon any
opinions or certificates or other documents delivered by the Offerors or their
counsel or designees to either the Placement Agents or the Purchasers.
     10.2. Rights of Placement Agents. In connection with the performance of
their duties under this Agreement, the Placement Agents shall not be liable for
any error of judgment or any action taken or omitted to be taken unless the
Placement Agents were grossly negligent or engaged in willful misconduct in
connection with such performance or non-performance. No provision of this
Agreement shall require the Placement Agents to expend or risk their own funds
or otherwise incur any financial liability on behalf of the Purchasers in
connection with the performance of any of their duties hereunder. The Placement
Agents shall be under no obligation to exercise any of the rights or powers
vested in them by this Agreement.
Section 11. Miscellaneous.
     11.1. Disclosure Schedule. The term “Disclosure Schedule,” as used herein,
means the schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 5 hereof; provided, that any
item set forth in the Disclosure Schedule as an exception to a representation or
warranty shall be deemed an admission by the Offerors that such item represents
an exception, fact, event or circumstance that is reasonably likely to result in
a Material Adverse Effect. The Disclosure Schedule shall be arranged in
paragraphs corresponding to the section numbers contained in Section 5. Nothing
in the Disclosure Schedule shall be deemed adequate to disclose an exception to
a representation or warranty made herein unless the Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail. Without limiting the generality of the
immediately preceding sentence, the mere listing (or inclusion of a copy) of a
document or other item in the Disclosure Schedule shall not be deemed adequate
to disclose an exception to a representation or warranty made herein unless the
representation or warranty has to do with the existence of the document or other
item itself. Information provided by the Company in response to any due
diligence questionnaire shall not be deemed part of the Disclosure Schedule and
shall not be deemed to be an exception to one or more representations or
warranties contained in Section 5 hereof unless such information is specifically
included on the Disclosure Schedule in accordance with the provisions of this
Section 11.1.
     11.2. Legal Expenses. At Closing, the Placement Agents shall provide a
credit for the Offerors’ transaction-related legal expenses in the amount of
$10,000.00.

 



--------------------------------------------------------------------------------



 



     11.3. Non-Disclosure. Except as required by applicable law, including
without limitation securities laws and regulations promulgated thereunder, the
Offerors shall not, and will cause their advisors and representatives not to,
issue any press release or other public statement regarding the transactions
contemplated by this Agreement or the Operative Documents prior to or on the
Closing Date. Notwithstanding anything to the contrary, the Offerors may
(1) consult any tax advisor regarding U.S. federal income tax treatment or tax
structure of the transaction contemplated under this Agreement and the Operative
Documents and (2) disclose to any and all persons, without limitation of any
kind, the U.S. Federal income tax structure (in each case, within the meaning of
Treasury Regulation § 1.6011-4) of the transaction contemplated under this
Agreement and the Operative Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to you relating to such tax
treatment and tax structure. For this purpose, “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the transaction and
does not include information relating to identity of the parties.
     11.4. Notices. Prior to the Closing, and thereafter with respect to matters
pertaining to this Agreement only, all notices and other communications provided
for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, telecopier or overnight air courier guaranteeing next
day delivery:
     if to the Placement Agents, to:
FTN Financial Capital Markets
845 Crossover Lane, Suite 150
Memphis, Tennessee 38117
Telecopier: 901-435-4706
Telephone: 800-456-5460
Attention: James D. Wingett
               and
Keefe, Bruyette & Woods, Inc.
787 7th Avenue
4th Floor
New York, New York 10019
Telecopier: 212-403-2000
Telephone: 212-403-1004
Attention: Mitchell Kleinman, General Counsel
     with a copy to:
Lewis, Rice & Fingersh, L.C.
500 North Broadway, Suite 2000
St. Louis, Missouri 63102
Telecopier: 314-241-6056
Telephone: 314-444-7600
Attention: Thomas C. Erb, Esq.
               and
Sidley Austin Brown & Wood LLP
787 7th Avenue
New York, New York 10019
Telecopier: 212-839-5599

 



--------------------------------------------------------------------------------



 



Telephone: 212-839-5300
Attention: Renwick Martin, Esq.
     if to the Offerors, to:
Capstead Mortgage Corporation
8401 North Central Expressway, Suite 800
Dallas, Texas 75225-4410
Telecopier: 214-874-2398
Telephone: 214-874-2350
Attention: Andrew F. Jacobs
     with a copy to:
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201
Telecopier: 214-659-4401
Telephone: 214-659-4400
Attention: David A. Barbour, Esq.
     All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next day delivery. From and after the Closing
Date, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The Placement
Agents, the Offerors, and their respective counsel, may change their respective
notice addresses from time to time by written notice to all of the foregoing
persons.
     11.5. Parties in Interest, Successors and Assigns. Except as expressly set
forth herein, this Agreement is made solely for the benefit of the Placement
Agents, the Purchasers and the Offerors and any person controlling the Placement
Agents, the Purchasers or the Offerors and their respective successors and
assigns; and no other person shall acquire or have any right under or by virtue
of this Agreement. This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of each of the parties.
     11.6. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
     11.7. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     11.8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAWS PERTAINING TO CONFLICTS OF
LAWS) OF THE STATE OF NEW YORK.
     11.9. Entire Agreement. This Agreement, together with the Operative
Documents and the other documents delivered in connection with the transactions
contemplated by this Agreement, is intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject

 



--------------------------------------------------------------------------------



 



matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, together with the Operative Documents and the other
documents delivered in connection with the transaction contemplated by this
Agreement, supersedes all prior agreements and understandings between the
parties with respect to such subject matter.
     11.10. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Placement Agents’ and the Purchasers’ rights and
privileges shall be enforceable to the fullest extent permitted by law.
     11.11. Survival. The Placement Agents and the Offerors, respectively, agree
that the representations, warranties and agreements made by each of them in this
Agreement and in any certificate or other instrument delivered pursuant hereto
shall remain in full force and effect and shall survive the delivery of, and
payment for, the Capital Securities.
Signatures appear on the following page

 



--------------------------------------------------------------------------------



 



     If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

                  Very truly yours,    
 
                CAPSTEAD MORTGAGE CORPORATION    
 
           
 
  By:   /s/ PHILLIP A. REINSCH    
 
           
 
  Name:   Phillip A. Reinsch    
 
  Title:   Senior Vice President and CFO    
 
                CAPSTEAD MORTGAGE TRUST II    
 
           
 
  By:   /s/ PHILLIP A. REINSCH    
 
           
 
  Name:   Phillip A. Reinsch    
 
  Title:   Administrator    

CONFIRMED AND ACCEPTED,
as of the date first set forth above
FTN FINANCIAL CAPITAL MARKETS,
a division of First Tennessee Bank National Association,
as a Placement Agent

         
By:
  /s/ JAMES D. WINGETT    
 
       
Name:
  James D. Wingett    
Title:
  Senior Vice President    

KEEFE, BRUYETTE & WOODS, INC.,
a New York corporation, as a Placement Agent

         
By:
  /s/ PETER J. WIRTH    
 
       
Name:
  Peter J. Wirth    
Title:
  Managing Director    

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF SUBSCRIPTION AGREEMENT
CAPSTEAD MORTGAGE TRUST II
CAPSTEAD MORTGAGE CORPORATION
SUBSCRIPTION AGREEMENT
December 15, 2005
     THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among Capstead Mortgage
Trust II (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§ 3801, et
seq.), Capstead Mortgage Corporation, a Maryland corporation, with its principal
offices located at 8401 North Central Expressway, Suite 800, Dallas, Texas
75225-4410 (the “Company” and, collectively with the Trust, the “Offerors”), and
First Tennessee Bank National Association (the “Purchaser”).
RECITALS:
     A. The Trust desires to issue 40,000 of its Fixed/Floating Rate Capital
Securities (the “Capital Securities”), liquidation amount $1,000.00 per Capital
Security, representing an undivided beneficial interest in the assets of the
Trust (the “Offering”), to be issued pursuant to an Amended and Restated
Declaration of Trust (the “Declaration”) by and among the Company, Wilmington
Trust Company (“WTC”), the administrators named therein, and the holders (as
defined therein); and
     B. The proceeds from the sale of the Capital Securities will be combined
with the proceeds from the sale by the Trust to the Company of its common
securities, and will be used by the Trust to purchase an equivalent amount of
Fixed/Floating Rate Junior Subordinated Debentures of the Company (the
“Debentures”) to be issued by the Company pursuant to an indenture to be
executed by the Company and WTC, as trustee (the “Indenture”); and
     C. In consideration of the premises and the mutual representations and
covenants hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF CAPITAL SECURITIES
     1.1. Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase from the Trust 16,000 Capital Securities at a price equal to $1,000.00
per Capital Security (the “Purchase Price”) and the Trust agrees to sell such
Capital Securities to the Purchaser for said Purchase Price. The rights and
preferences of the Capital Securities are set forth in the Declaration. The
Purchase Price is payable in immediately available funds on December 15, 2005,
or such other business day as may be designated by the Purchaser, but in no
event later than December 30, 2005 (the “Closing Date”). The Offerors shall
provide the Purchaser wire transfer instructions no later than 3 days prior to
the Closing Date.
     1.2. As a condition to its purchase of the Capital Securities, Purchaser
shall enter into the Joinder Agreement to the Master Custodian Agreement, the
form of which is attached hereto as Exhibit A (the “Custodian Agreement”) and,
in accordance therewith, the certificate for the Capital Securities shall be
delivered by the Trust on the Closing Date to the custodian in accordance with
the Custodian

 



--------------------------------------------------------------------------------



 



Agreement. Purchaser shall not transfer the Capital Securities to any person or
entity except in accordance with the terms of the Custodian Agreement.
     1.3. The Placement Agreement, dated December 6, 2005 (the “Placement
Agreement”), among the Offerors and the placement agents identified therein (the
“Placement Agents”) includes certain representations and warranties, covenants
and conditions to closing and certain other matters governing the Offering. The
Placement Agreement is hereby incorporated by reference into this Agreement and
the Purchaser shall be entitled to each of the benefits of the Placement Agents
and the Purchaser under the Placement Agreement and shall be entitled to enforce
the obligations of the Offerors under such Placement Agreement as fully as if
the Purchaser were a party to such Placement Agreement.
     1.4. Anything herein or in the Placement Agreement notwithstanding, the
Offerors acknowledge and agree that, so long as Purchaser holds some or all of
the Capital Securities, the Purchaser may in its discretion from time to time
transfer or sell, or sell or grant participation interests in, some or all of
such Capital Securities to one or more parties, provided that any such
transaction complies, as applicable, with the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and any other
applicable securities laws, is pursuant to an exemption therefrom, or is
otherwise not subject thereto.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     2.1. The Purchaser understands and acknowledges that neither the Capital
Securities nor the Debentures have been registered under the Securities Act or
any other applicable securities law, are being offered for sale by the Trust in
transactions not requiring registration under the Securities Act, and may not be
offered, sold, pledged or otherwise transferred by the Purchaser except in
compliance with the registration requirements of the Securities Act or any other
applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto.
     2.2. The Purchaser represents and warrants that, except as contemplated
under Section 1.4 hereof, it is purchasing the Capital Securities for its own
account, for investment, and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Capital Securities pursuant to an effective
registration statement under the Securities Act or under Rule 144A or any other
exemption from registration available under the Securities Act or any other
applicable securities law.
     2.3. The Purchaser represents and warrants that neither the Offerors nor
the Placement Agents are acting as a fiduciary or financial or investment
adviser for the Purchaser.
     2.4. The Purchaser represents and warrants that it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Offerors or of the
Placement Agents.
     2.5. The Purchaser represents and warrants that (a) it has consulted with
its own legal, regulatory, tax, business, investment, financial and accounting
advisers in connection herewith to the extent it has deemed necessary, (b) it
has had a reasonable opportunity to ask questions of and receive answers from
officers and representatives of the Offerors concerning their respective
financial condition and results of operations and the purchase of the Capital
Securities, and any such questions have been answered to its satisfaction,
(c) it has had the opportunity to review all publicly available records and
filings concerning the Offerors and it has carefully reviewed such records and
filings that it considers

 



--------------------------------------------------------------------------------



 



relevant to making an investment decision, and (d) it has made its own
investment decisions based upon its own judgment, due diligence and advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Offerors or the Placement Agents.
     2.6. The Purchaser represents and warrants that it is a “qualified
institutional buyer” as defined under Rule 144A under the Securities Act. If the
Purchaser is a dealer of the type described in paragraph (a)(1)(ii) of Rule 144A
under the Securities Act, it owns and invests on a discretionary basis not less
than U.S. $25,000,000.00 in securities of issuers that are not affiliated with
it. The Purchaser is not a participant-directed employee plan, such as a 401(k)
plan, or any other type of plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F)
of Rule 144A that holds the assets of such a plan, unless investment decisions
with respect to the plan are made solely by the fiduciary, trustee or sponsor of
such plan.
     2.7. The Purchaser represents and warrants that on each day from the date
on which it acquires the Capital Securities through and including the date on
which it disposes of its interests in the Capital Securities, either (i) it is
not (a) an “employee benefit plan” (as defined in Section 3(3) of the United
States Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
which is subject to the provisions of Part 4 of Subtitle B of Title I of ERISA,
or any entity whose underlying assets include the assets of any such plan (an
“ERISA Plan”), (b) any other “plan” (as defined in Section 4975(e)(1) of the
United States Internal Revenue Code of 1986, as amended (the “Code”)) which is
subject to the provisions of Section 4975 of the Code or any entity whose
underlying assets include the assets of any such plan (a “Plan”), (c) an entity
whose underlying assets include the assets of any such ERISA Plan or other Plan
by reason of Department of Labor regulation section 2510.3-101 or otherwise, or
(d) a governmental or church plan that is subject to any federal, state or local
law which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of the Capital Securities by it will satisfy the requirements for
exemptive relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the
case of a plan subject to a Similar Law, will not result in a non-exempt
violation of such Similar Law.
     2.8. The Purchaser represents and warrants that it is acquiring the Capital
Securities as principal for its own account for investment and, except as
contemplated under Section 1.4 hereof, not for sale in connection with any
distribution thereof. It was not formed solely for the purpose of investing in
the Capital Securities, and additional capital or similar contributions were not
specifically solicited from any person owning a beneficial interest in it for
the purpose of enabling it to purchase any Capital Securities. The Purchaser is
not a (i) partnership, (ii) common trust fund or (iii) special trust, pension,
profit sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants, as applicable, may designate the particular
investments to be made or the allocation of any investment among such partners,
beneficiaries or participants, and except as contemplated under Section 1.4
hereof, it agrees that it shall not hold the Capital Securities for the benefit
of any other person and shall be the sole beneficial owner thereof for all
purposes and that it shall not sell participation interests in the Capital
Securities or enter into any other arrangement pursuant to which any other
person shall be entitled to a beneficial interest in the distribution on the
Capital Securities. The Capital Securities purchased directly or indirectly by
the Purchaser constitute an investment of no more than 40% of its assets. The
Purchaser understands and agrees that any purported transfer of the Capital
Securities to a purchaser which would cause the representations and warranties
of Section 2.6 and this Section 2.8 to be inaccurate shall be null and void ab
initio and the Offerors retain the right to resell any Capital Securities sold
to non-permitted transferees.
     2.9. The Purchaser represents and warrants that it has full power and
authority to execute and deliver this Agreement, to make the representations and
warranties specified herein, and to consummate

 



--------------------------------------------------------------------------------



 



the transactions contemplated herein and it has full right and power to
subscribe for Capital Securities and perform its obligations pursuant to this
Agreement.
     2.10. The Purchaser represents and warrants that no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any governmental body, agency or court having jurisdiction over the
Purchaser, other than those that have been made or obtained, is necessary or
required for the performance by the Purchaser of its obligations under this
Agreement or to consummate the transactions contemplated herein.
     2.11. The Purchaser represents and warrants that this Agreement has been
duly authorized, executed and delivered by the Purchaser.
     2.12. The Purchaser understands and acknowledges that the Company will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that, if any of the acknowledgments,
representations, warranties or agreements deemed to have been made by it by its
purchase of the Capital Securities are no longer accurate, it shall promptly
notify the Company.
     2.13. The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.
     2.14. The Purchaser is an “accredited investor” pursuant to Regulation D
promulgated under the Securities Act.
     2.15. The Purchaser is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.
ARTICLE III
MISCELLANEOUS
     3.1. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

         
 
  To the Offerors:   Capstead Mortgage Corporation
 
      8401 North Central Expressway, Suite 800
 
      Dallas, Texas 75225-4410
 
      Attention: Andrew F. Jacobs
 
      Fax: 214-874-2398
 
       
 
  To the Purchaser:   First Tennessee Bank National Association
 
      845 Crossover Lane, Suite 150
 
      Memphis, Tennessee 38117
 
      Attention: David Work
 
      Fax: 901-435-7983

     Unless otherwise expressly provided herein, notices shall be deemed to have
been given on the date of mailing, except notice of change of address, which
shall be deemed to have been given when received.

 



--------------------------------------------------------------------------------



 



     3.2. This Agreement shall not be changed, modified or amended except by a
writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.
     3.3. Upon the execution and delivery of this Agreement by the Purchaser,
this Agreement shall become a binding obligation of the Purchaser with respect
to the purchase of Capital Securities as herein provided.
     3.4. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY
OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
     3.5. The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
     3.6. This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
     3.7. In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.
Signatures appear on the following page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day
and year first written above.

          FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
       
By:
       
 
       
Print Name:
       
 
       
Title:
       
 
       

                  CAPSTEAD MORTGAGE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CAPSTEAD MORTGAGE TRUST II    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:   Administrator    

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2

FORM OF SUBSCRIPTION AGREEMENT
CAPSTEAD MORTGAGE TRUST II
CAPSTEAD MORTGAGE CORPORATION
SUBSCRIPTION AGREEMENT
December 15, 2005
     THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among Capstead Mortgage
Trust II (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§ 3801, et
seq.), Capstead Mortgage Corporation, a Maryland corporation, with its principal
offices located at 8401 North Central Expressway, Suite 800, Dallas, Texas
75225-4410 (the “Company” and, collectively with the Trust, the “Offerors”), and
Preferred Term Securities XX, Ltd. (the “Purchaser”).
RECITALS:
     A. The Trust desires to issue 40,000 of its Fixed/Floating Rate Capital
Securities (the “Capital Securities”), liquidation amount $1,000.00 per Capital
Security, representing an undivided beneficial interest in the assets of the
Trust (the “Offering”), to be issued pursuant to an Amended and Restated
Declaration of Trust (the “Declaration”) by and among the Company, Wilmington
Trust Company (“WTC”), the administrators named therein, and the holders (as
defined therein); and
     B. The proceeds from the sale of the Capital Securities will be combined
with the proceeds from the sale by the Trust to the Company of its common
securities, and will be used by the Trust to purchase an equivalent amount of
Fixed/Floating Rate Junior Subordinated Debentures of the Company (the
“Debentures”) to be issued by the Company pursuant to an indenture to be
executed by the Company and WTC, as trustee (the “Indenture”); and
     C. In consideration of the premises and the mutual representations and
covenants hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF CAPITAL SECURITIES
     1.1. Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase from the Trust 24,000 Capital Securities at a price equal to $1,000.00
per Capital Security (the “Purchase Price”) and the Trust agrees to sell such
Capital Securities to the Purchaser for said Purchase Price. The rights and
preferences of the Capital Securities are set forth in the Declaration. The
Purchase Price is payable in immediately available funds on December 15, 2005,
or such other business day as may be designated by the Purchaser, but in no
event later than December 30, 2005 (the “Closing Date”). The Offerors shall
provide the Purchaser wire transfer instructions no later than 3 days prior to
the Closing Date.
     1.2. The certificate for the Capital Securities shall be delivered by the
Trust on the Closing Date to the Purchaser or its designee.
     1.3. The Placement Agreement, dated December 6, 2005 (the “Placement
Agreement”), among the Offerors and the Placement Agents identified therein
includes certain representations and

 



--------------------------------------------------------------------------------



 



warranties, covenants and conditions to closing and certain other matters
governing the Offering. The Placement Agreement is hereby incorporated by
reference into this Agreement and the Purchaser shall be entitled to each of the
benefits of the Placement Agents and the Purchaser under the Placement Agreement
and shall be entitled to enforce the obligations of the Offerors under such
Placement Agreement as fully as if the Purchaser were a party to such Placement
Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     2.1. The Purchaser understands and acknowledges that neither the Capital
Securities nor the Debentures have been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any other applicable securities law,
are being offered for sale by the Trust in transactions not requiring
registration under the Securities Act, and may not be offered, sold, pledged or
otherwise transferred by the Purchaser except in compliance with the
registration requirements of the Securities Act or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.
     2.2. The Purchaser represents, warrants and certifies that (i) it is not a
“U.S. person” as such term is defined in Rule 902 under the Securities Act,
(ii) it is not acquiring the Capital Securities for the account or benefit of
any such U.S. person, (iii) the offer and sale of Capital Securities to the
Purchaser constitutes an “offshore transaction” under Regulation S of the
Securities Act, and (iv) it will not engage in hedging transactions with regard
to the Capital Securities unless such transactions are conducted in compliance
with the Securities Act and the Purchaser agrees to the legends and transfer
restrictions set forth on the Capital Securities certificate.
     2.3. The Purchaser represents and warrants that it is purchasing the
Capital Securities for its own account, for investment, and not with a view to,
or for offer or sale in connection with, any distribution thereof in violation
of the Securities Act or other applicable securities laws, subject to any
requirement of law that the disposition of its property be at all times within
its control and subject to its ability to resell such Capital Securities
pursuant to an effective registration statement under the Securities Act or
under Rule 144A or any other exemption from registration available under the
Securities Act or any other applicable Securities law.
     2.4. The Purchaser represents and warrants that it has full power and
authority to execute and deliver this Agreement, to make the representations and
warranties specified herein, and to consummate the transactions contemplated
herein and it has full right and power to subscribe for Capital Securities and
perform its obligations pursuant to this Agreement.
     2.5. The Purchaser, a Cayman Islands Company whose business includes
issuance of certain notes and acquiring the Capital Securities and other similar
securities, represents and warrants that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of purchasing the Capital Securities, has had the opportunity to ask
questions of, and receive answers and request additional information from, the
Offerors and is aware that it may be required to bear the economic risk of an
investment in the Capital Securities for an indefinite period of time.
     2.6. The Purchaser represents and warrants that no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any governmental body, agency or court having jurisdiction over the
Purchaser, other than those that have been made or obtained, is necessary or
required for the performance by the Purchaser of its obligations under this
Agreement or to consummate the transactions contemplated herein.

 



--------------------------------------------------------------------------------



 



     2.7. The Purchaser represents and warrants that this Agreement has been
duly authorized, executed and delivered by the Purchaser.
     2.8. The Purchaser represents and warrants that (i) the Purchaser is not in
violation or default of any term of its Memorandum of Association or Articles of
Association, of any provision of any mortgage, indenture, contract, agreement,
instrument or contract to which it is a party or by which it is bound or of any
judgment, decree, order, writ or, to its knowledge, any statute, rule or
regulation applicable to the Purchaser which would prevent the Purchaser from
performing any material obligation set forth in this Agreement; and (ii) the
execution, delivery and performance of and compliance with this Agreement, and
the consummation of the transactions contemplated herein, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term,
or the suspension, revocation, impairment, forfeiture or non-renewal of any
permit, license, authorization or approval applicable to the Purchaser, its
business or operations or any of its assets or properties which would prevent
the Purchaser from performing any material obligations set forth in this
Agreement.
     2.9. The Purchaser represents and warrants that the Purchaser is an
exempted company with limited liability duly incorporated, validly existing and
in good standing under the laws of the jurisdiction where it is organized, with
full power and authority to perform its obligations under this Agreement.
     2.10. The Purchaser understands and acknowledges that the Company will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that, if any of the acknowledgments,
representations, warranties or agreements deemed to have been made by it by its
purchase of the Capital Securities are no longer accurate, it shall promptly
notify the Company.
     2.11. The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.
     2.12. The Purchaser is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.
ARTICLE III
MISCELLANEOUS
     3.1. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

     
To the Offerors:
  Capstead Mortgage Corporation
 
  8401 North Central Expressway, Suite 800
 
  Dallas, Texas 75225-4410
 
  Attention: Andrew F. Jacobs
 
  Fax: 214-874-2398
 
   
To the Purchaser:
  Preferred Term Securities XX, Ltd.
 
  c/o Maples Finance Limited P.O. Box 1093 GT
 
  Queensgate House
 
  South Church Street

 



--------------------------------------------------------------------------------



 



     
 
  George Town, Grand Cayman
 
  Cayman Islands
 
  Attention: The Directors
 
  Fax: 345-945-7100

     Unless otherwise expressly provided herein, notices shall be deemed to have
been given on the date of mailing, except notice of change of address, which
shall be deemed to have been given when received.
     3.2. This Agreement shall not be changed, modified or amended except by a
writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.
     3.3. Upon the execution and delivery of this Agreement by the Purchaser,
this Agreement shall become a binding obligation of the Purchaser with respect
to the purchase of Capital Securities as herein provided.
     3.4. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY
OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
     3.5. The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
     3.6. This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
     3.7. In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.
Signatures appear on the following page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have set my hand the day and year first written
above.
PREFERRED TERM SECURITIES XX, LTD.

         
By:
       
 
 
 
   
Print Name:
       
 
       
Title:
       
 
       

     IN WITNESS WHEREOF, this Subscription Agreement is agreed to and accepted
as of the day and year first written above.

                  CAPSTEAD MORTGAGE CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           
 
                CAPSTEAD MORTGAGE TRUST II    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:   Administrator    

 